              Case 3:20-cv-07811-RS Document 50 Filed 02/11/21 Page 1 of 3




 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   4695 MacArthur Ct., Suite 1100
     Newport Beach, CA 92660
 3   (213) 335-3935 | YMA@LawAlm.com

 4   Attorney for Claimant Roman Hossain

 5
 6                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                SAN FRANCISCO DIVISION

 8
     UNITED STATES OF AMERICA,                       Case No. CV 20-7811 RS
 9
                 Plaintiff,                          HON. RICHARD SEEBORG
10                                                   United States District Judge
                        v.                           Courtroom 3
11
     Approximately 69,370 Bitcoin (BTC),             UNOPPOSED EX PARTE
12   Bitcoin) Gold (BTG), Bitcoin SV (BSV),          APPLICATION FOR EXTENSION OF
     and Bitcoin) Cash (BCH) seized from             TIME TO FILE AN ANSWER
13   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8H
     bhx,
14                                                   Case Filed: November 5, 2020
                 Defendants,                         FAC Filed: November 20, 2020
15                                                   Trial Date: TBD

16 ROMAN HOSSAIN,
17                Claimant.

18
19
           COMES NOW Claimant Roman Hossain, by and through counsel, to apply for a 21-
20
     day extension of time to file an answer.
21
           WHEREAS, on November 20, 2020, the United States filed an amended forfeiture
22
     compliant, notice of which was published on November 27, 2020.
23
           WHEREAS, on January 25, 2021, Claimant Hossain timely filed a verified claim
24
     and statement of interest.
25
           WHEREAS, Claimant’s answer is presently due on February 15, 2020.
26
           WHEREAS, recent health and caretaking challenges due to the current pandemic
27
     along with the complexity of the case have necessitated this extension request.
28
                                                 1
     Unopposed Application for Extension                             CV 20-7811-RS
     of Time to File Answer
               Case 3:20-cv-07811-RS Document 50 Filed 02/11/21 Page 2 of 3




 1         WHEREAS, undersigned counsel believes that the requested continuance would be

 2   helpful to Claimant Hossain in preparing answer.

 3         WHEREAS, this extension is sought in the interest of justice and not for delay, and

 4   no party will be prejudiced if the extension is granted.

 5         WHEREAS, no party opposes this request.

 6         NOW, THEREFORE, IT IS HEREBY REQUESTED that Claimant Hossain be

 7   granted a 21-day extension to file an answer.

 8
 9    Dated: February 11, 2021                  Respectfully submitted,

10                                              ALMADANI LAW

11
                                                /s/ Yasin M. Almadani
12                                              YASIN M. ALMADANI

13                                              Attorneys for Plaintiffs

14
15
           SO ORDERED.
16
17
      Dated:
18                                              HON. RICHARD SEEBORG
                                                United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                   2
     Unopposed Application for Extension                               CV 20-7811-RS
     of Time to File Answer
              Case 3:20-cv-07811-RS Document 50 Filed 02/11/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          I, Yasin M. Almadani, hereby certify that I have electronically filed the above-

 3   captioned document with the Clerk of the Court using the CM/ECF system, which will

 4   automatically send an e-mail notification of such filing to all counsel of record.

 5          I declare under penalty of perjury under the laws of the United States that the

 6   foregoing is true and correct.

 7
     Dated: February 11, 2021                    Respectfully submitted,
 8
                                                 ALMADANI LAW
 9
                                                  /s/ Yasin M. Almadani
10                                               YASIN M. ALMADANI
11                                               Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Verified Claim and Statement of Interest                          CV 20-7811-RS
